UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
ROBERT L. DYKES,
Plaintiff’ Case No. 1 :18-cv-664
V' Honorable Paul L. Maloney
UNKNOWN BENSON et al.,
Defendants. /

 

ORDER LIFTING STAY AND FOR SERVICE

This is a prisoner civil rights action. The Court previously reviewed the complaint
under 28 U.S.C. §§ 1915(e) and 1915A and 42 U.S.C. § 1997e(c), to determine whether it was
frivolous, malicious, failed to state a claim upon which relief could be granted or sought monetary
relief against a defendant that was immune from such relief. The Court then referred the case to
the Pro Se Prisoner Civil Rights Litigation Early Mediation Program and entered an order staying
the case for any purpose other than mediation The case was not resolved through the early
mediation program. Accordingly,

IT IS ORDERED that the stay of this proceeding that was entered to facilitate the
mediation is LIFTED.

IT IS FURTHER ORDERED that the agency having custody of Plaintiff shall
again commence collection of the filing fee as outlined in the Court’s prior order granting Plaintiff
leave to proceed in forma pauperis.

IT IS FURTHER ORDERED that the 90-day period for service set forth in

Federal Rule of Civil Procedure 4(m) shall run, starting with the date of this order.

IT IS FURTHER ORDERED that, in accordance with Administrative Order
No. 03-029, the Clerk shall return to Plaintiff with a copy of this order one copy of the complaint
and any exhibits.

IT IS FURTHER ORDERED that, in accordance with W.D. Mich. LCivR 10.4
and Administrative Order 03-029,l Plaintiff shall, immediately upon receipt of this order, request
that the prison make 9 copies of the complaint and exhibits for service upon Defendants Benson,
Gainer, Austin, Iverson, Davis, Thompson, Haske, Miseta, and Thomas. Plaintiff is responsible
for the cost of the copies. If Plaintiff does not have sufficient funds to pay for the copies, the
Michigan Department of Corrections provides loans for legal copies. See Mich. Dep’t of Corr.
Policy Directive 05.03.116.

IT IS FURTHER ORDERED that within fourteen (14) days of this order, Plaintiff
shall f11e with the Court the requisite number of copies of the complaint and exhibits along with a
copy of this order OR an affidavit explaining why Plaintiff is unable to provide the requested
copies within the fourteen-day period. Should the Court find that the prison failed to make copies
upon Plaintifl’s request, the Court will direct the Clerk to make such copies as may be necessary
and to charge the Michigan Department of Corrections for the cost of copying at the Court’s usual
rate of $.50 per page.

IT IS FURTHER ORDERED that Plaintist failure to submit the requested

copies within the time provided by the Court or an affidavit explaining why Plaintiff is unable to

 

lWhen service is to be made by the United States Marshal, as in this case, the Court’s local rules require litigants to
provide sufficient copies of their documents for service when the documents are Hled. W.D. Mich. LCivR 10.4.
Under Administrative Order 03-029, Plaintiff was excused ii'om providing additional copies of his complaint until the
Court determined that service was warranted

provide the requested copies may result in the dismissal of his action Without prejudice by the
Court,

IT IS FURTHER ORDERED that upon receipt of the copies required by this
order, the Clerk shall forward the complaint to the U.S. Marshals Service, which is authorized to
mail a request for waiver of service to each Defendant in the manner prescribed by Fed. R. Civ. P.
4(d)(2). If waiver of service is unsuccessiiil, summons shall issue and be forwarded to the U.S.
Marshals Service for service under 28 U.S.C. § l915(d).

IT IS FURTHER ORDERED that each Defendant shall file an appearance of
counsel (individual Defendants may appear pro se if they do not have counsel) within 21 days of
service or, in the case of a waiver of service, 60 days after the waiver of service was sent. Until
so ordered by the Court, no Defendant is required to file an answer or motion in response to the
complaint, and no default will be entered for failure to do so. See 42 U.S.C. § 1997e(g)(l). Afcer
a Defendant has filed an appearance, proceedings in this case will be governed by the Court’s

Standard Case Management Order in a Prisoner Civil Rights Case.

Dated; §/[//7 ;*\>5?2»#_"

Ray Kent
United States Magistrate Judge

